Citation Nr: 0505535	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for memory loss as an 
undiagnosed illness of a Persian Gulf veteran under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for headaches as an 
undiagnosed illness of a Persian Gulf veteran under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for arthralgia of the 
elbows, fingers and toes, as undiagnosed illnesses of a 
Persian Gulf veteran under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for sleep disorder and 
fatigue as an undiagnosed illness of a Persian Gulf veteran 
under 38 C.F.R. § 3.317.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to April 1994.  

This matter arose on appeal from a March 1999 rating 
decision, issued by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for dysthymic disorder, PTSD, sleep disorder and 
fatigue, memory loss, hematuria, headaches, and arthralgia of 
the elbows, fingers and toes.  The veteran appealed these 
issues to the Board.  In November 2003, the Board granted 
service connection for dysthymic disorder secondary to 
service-connected premature ovarian failure disease, and 
remanded the case to the Agency of Original Jurisdiction 
(AOJ) for further development and compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Since service 
connection for dysthymia has been granted, the issue is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim).  In addition, 
the Board recognizes that the AOJ has complied, to the extent 
possible, to the Board's remand requests.




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  Competent evidence establishing a current diagnosis of 
PTSD is not of record.

3.  Credible evidence substantiating the veteran's purported 
in-service stressors is not of record.

4.  The veteran served in the Southwest Asia theater of 
operations during Operation Desert Shield/Desert Storm.

5.  Objective indications of chronic disability resulting 
from an undiagnosed illness manifested by memory loss are of 
record.

6.  Objective indications of chronic disability resulting 
from an undiagnosed illness manifested by headaches are of 
record.

7.  Objective indications of chronic disability resulting 
from an undiagnosed illness manifested by arthralgia of the 
elbows are of record.

8.  Objective indications of chronic disability resulting 
from an undiagnosed illness manifested by arthralgia of the 
fingers, are not of record.

9.  Objective indications of chronic disability resulting 
from an undiagnosed illness manifested by arthralgia of the 
toes, are not of record.

10.  Sleep disorder and fatigue have been attributed to a 
known, clinical diagnosis.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.304(f) 
(2004).


2.  Memory loss due to an undiagnosed illness was incurred 
during service.  38 U.S.C. A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2004).

3.  Headaches due to an undiagnosed illness were incurred 
during service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2004).

4.  Arthralgia of the elbows due to an undiagnosed illness 
was incurred during service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2004).

5.  Arthralgia of the fingers due to an undiagnosed illness 
was not incurred in or aggravated during service, nor 
manifest to a degree of 10 percent or more upon separation 
from service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2004).

6.  Arthralgia of the toes due to an undiagnosed illness was 
not incurred in or aggravated during service, nor manifest to 
a degree of 10 percent or more upon separation from service.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

7.  Sleep disorder and fatigue due to an undiagnosed illness 
were not incurred in or aggravated during service, nor 
manifest to a degree of 10 percent or more upon separation 
from service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits may be 
issued.  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  A fourth 
element of the requisite notice requires that VA "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
Pelegrini, 18 Vet. App. at 122.  However, Pelegrini did not 
address the issue of whether failure to provide such VCAA-
complying notice before the issuance of an unfavorable AOJ 
decision could constitute harmless error.  Id.  Rather, the 
Court stated that the Board must "ensure that the appellant 
is provided the content-complying notice to which he is 
entitled, unless the Board makes findings on the completeness 
of the record or on other facts permitting this [Court] to 
make a conclusion of lack of prejudice from improper 
notice."  Id. (citing Conway v. Principi, 353 F.3d 1369, 
1375 (Jan. 7, 2004)).  

In this case, the Board finds that the procedural defect of 
failing to issue VCAA notice prior to the issuance of the 
unfavorable agency determination has been cured.  Here, the 
RO issued the unfavorable agency determination in April 1999.  
The Board remanded the issue in November 2003 for the 
issuance of VCAA notice and attempted verification of in-
service stressors as related to PTSD.  The RO sent the VCAA 
notice in January 2004, informing the veteran of the evidence 
of record, additional evidence VA would attempt to obtain on 
her behalf, and evidence that she was expected to submit.  
The veteran was also informed of her responsibility to submit 
all evidence in her possession, particularly those records 
not in the possession of a federal agency.  The veteran was 
given additional time to submit evidence and arguments.  The 
veteran responded in February 2004, requesting that the RO 
obtain her treatment records from two VA Medical Center 
(VAMC) facilities.  The RO indicated that no additional 
evidence had been received in regards to the veteran's 
purported in-service stressors.  As such, the Board finds 
these issues ready for adjudication.  

In addition, the RO has made numerous attempts to develop the 
record on her behalf.  The statement of the case (SOC) and 
the supplemental statements of the case (SSOC) informed the 
veteran of the evidence of record and all applicable 
regulations and recent amendments.  The SOC and SSOCs' also 
provided the veteran with additional opportunities to submit 
evidence in support of her claims.  She was given ample time 
to respond.  The RO obtained the veteran's VAMC treatment 
records and conducted numerous examinations.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to develop the claims 
and notice of how the claims were still deficient.  Hence, 
not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the veteran.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence [she] should submit to substantiate [her] claim."  
Conway, 353 F.3d at 1375.  Accordingly, appellate review may 
proceed without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.

II.  Entitlement to service connection for PTSD

A.  Facts

The veteran asserts that service connection for PTSD is 
warranted due to her experiences serving as a motor vehicle 
operator with the 2nd Transportation Company, 181st 
Transporation Battalion, from January 1991 to May 1991 in 
Saudi Arabia.  The veteran's service personnel records do not 
indicate participation in combat operations.  Service 
evaluation reports note that the veteran drove over 4800 
accident/incident free miles during Operation Desert 
Shield/Storm, and was deployed to Somalia in 1993.  
The veteran's separation examination and report of medical 
history are silent for any complaints or treatments related 
to PTSD.

In the veteran's PTSD questionnaire, submitted in November 
1994, she noted experiencing nightmares 16 to 20 times a 
month, thinking about her military experiences five to 10 ten 
times a month, and having flashbacks of such five to six 
times a month.  She indicated that she was often jumpy, 
hyperalert, had difficulty concentrating and remembering 
things, avoided activities that could remind her of the 
events in Saudi Arabia, felt concern about the possibility of 
losing control, and resulted to drinking as a means to block 
out the events she experienced in Saudi Arabia.  Statements 
submitted by the veteran's mother, husband, and sister 
reported that upon returning from service, the veteran's 
mannerisms had changed:  once a sweet and soft-spoken 
individual, the veteran was now very impatient, short-
tempered, and easily aggravated, and avoided activities that 
she previously enjoyed.  Her husband has consistently 
attributed the veteran's depressed mood to her inability to 
have children as a result of service-connected premature 
ovarian failure.  VA has granted service connection for 
dysthymic disorder secondary to service-connected premature 
ovarian failure.

In a January 1995 VA examination, the veteran reported that 
during her service in Saudi Arabia, she assisted in 
transporting tanks to the front lines and was exposed to 
sniper fire.  She noted that there were no injuries or 
casualties in her company.  The veteran also described an 
incident in which her vehicle broke down near the front lines 
and she was stranded with a fellow comrade for two days.

During her service in Somalia from January 1993 until April 
1993, the veteran recalled having rocks thrown at her by 
civilians, as well as an accident in which a young child was 
injured and she assisted in the rescue.  She denied seeking 
psychiatric treatment during service.  Post-separation, the 
veteran noted that she saw a private psychiatrist on four 
occasions and joined a PTSD therapy group after presenting at 
a VAMC in 1994 complaining of depression and irritability.

The veteran described her symptoms as feelings of anger, 
inability to sleep due to nightmares, problems with short-
term memory and concentration, and crying spells.  The 
examiner noted that she was well-oriented and could organize 
and express her thoughts well.  The examiner expressed that 
while some aspects of PTSD were present in the veteran's 
symptomatology, he did not feel that her history or condition 
warranted a diagnosis of PTSD.  Alternatively, the VA 
examiner diagnosed a chronic, moderate dysthymic disorder 
with anxiety and irritability.

In September 1997, the veteran presented for a psychological 
evaluation.  The veteran described that she felt sad and 
depressed almost everyday, had difficulty sleeping, and 
experienced recurrent nightmares of her military experiences 
three to four times a week.  She noted that she often 
experienced conflict in her relationships with family members 
and friends, and also felt jumpy and bothered by loud noises 
and sudden movements.  She also reported recurrent, intrusive 
memories of dead soldiers, injured soldiers, and being 
captured by the enemy.  

The examiner indicated that the veteran's speech was logical 
and goal-directed; thought processes were grossly intact.  
Her mood was noted as moderately depressed.  The examiner 
reported that her memory and concentration skills were 
slightly impaired.  The examiner diagnosed "[dysthymia], 
moderate, chronic[;] [PTSD], delayed, chronic.  The examiner 
noted that while the stressor information provided by the 
veteran was somewhat vague, he felt it was believable.  The 
examiner's diagnosis was made based on statements purported 
by the veteran during the examination and statements 
contained in her claim's file.

In April 2000, the veteran presented for a VA examination.  
The veteran reported her symptoms as depressed mood, social 
withdrawal, loss of interest in certain activities, 
irritability, fatigue, sleep disturbance, and crying spells.  
The examiner noted that there was no evidence of any 
disorganization in her formal thought processes.  The veteran 
denied experiencing hallucinations, having delusional 
beliefs, paranoid ideations, and suicidal or homicidal 
thoughts.  The examiner reported that the veteran's mood was 
depressed and her affect was restricted.  The examiner 
concluded that the veteran suffered no symptoms suggestive of 
a psychosis.  The examiner provided a diagnosis of dysthymic 
disorder.

In November 2003, a VA psychiatric examination was conducted 
regarding the veteran's depressive symptoms.  The veteran 
noted that her depressive symptoms had worsened over the past 
three years; noting that she often felt sad and depressed 
everyday, experienced frequent crying spells; had low 
motivation and decreased energy.  She denied any suicidal or 
homicidal ideations, as well as auditory hallucinations.  She 
reported that her problems with anger, irritability, and 
difficulty with remembering were impacting her work and 
interpersonal relationships.  She denied experiencing any 
significant trauma during her military career, except for one 
incident in which a man was killed after being pushed in 
front of a truck in Somalia.  

The examiner noted that the veteran's attention and 
concentration were mildly impaired.  Memory skills were noted 
as three out of three for immediate recall, two out of three 
for recent recall; remote memory was noted as intact.  The 
examiner diagnosed the veteran with recurrent and severe 
major depression.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat but that the 
alleged stressor is not combat-related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 79 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 5 Vet. App. 283, 290-91 (1994), the Court stated that 
the "absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for PTSD.  

The veteran has implied that she was in combat and was 
exposed to sniper fire.  There is nothing in the record that 
establishes combat service; there is nothing to support that 
she was exposed to sniper fire.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has PTSD.  The Board notes 
that the veteran was diagnosed with PTSD in 1997.  The Board 
affords little probative value to this diagnosis as the 
examiner noted that his diagnosis was based on the veteran's 
own vague description of experiences provided during 
examination and contained in the veteran's claims file.  As 
such, the Board affords more probative value to the 1995 
examination in which the examiner noted that the veteran had 
some symptoms of PTSD, but rather determined that those 
symptoms were more indicative of dysthymic disorder.  VA has 
granted service connection for dysthymic disorder based on 
the symptoms as described by the veteran, as well as the 
subsequent examinations and confirmed diagnoses.  Dysthymic 
disorder was confirmed in April 2000 and November 2003.  PTSD 
has not been confirmed or established by any other 
examination other than the September 1997 diagnosis.  As 
such, the Board finds that the more probative evidence 
establishes that she does not have PTSD.

Regardless, the Board notes that if a current diagnosis of 
PTSD was conceded, service connection for such would not be 
warranted as there is no credible evidence of record 
supporting the veteran's purported stressors.  The Board 
notes that while the veteran is competent to report her 
experiences and describe her symptoms, additional credible 
evidence substantiating those experiences must be of record 
before service connection for PTSD may be granted.  The VA 
examiner's September 1997 statement reflects a report of 
combat, in general, which is unsupported and not verifiable.  
The veteran's repeated reports of stressors are so vague that 
they lack the who, what, when, and where to enable a search.  
Given the varied and vague descriptions of stressors provided 
by the veteran, and lack of credible, supporting evidence of 
the purported stressors, the Board finds that the 
preponderance of the evidence is against granting service 
connection for PTSD, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

III.  Entitlement to Service Connection for Undiagnosed 
Illnesses
 
A.  Criteria for Service Connection for Undiagnosed Illnesses
pursuant to 38 C.F.R. § 3.317

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2004).

As provided for under 38 U.S.C.A. § 1117, VA may pay 
compensation to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or manifested to a 
degree of 10 percent or more during the presumptive periods 
prescribed by the Secretary or by September 30, 2011.  Such 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317.  The six-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id. 

A qualifying chronic disability has been defined under 38 
C.F.R. § 3.317 as a chronic disability resulting from any of 
the following:  an undiagnosed illness; medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms.  Objective indications of chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.   Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
mulitsymptom illness include the following:  fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headache, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Memory Loss

The veteran asserts that service connection for memory loss 
claimed as an undiagnosed illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is warranted.  

The veteran's report of medical history upon entrance, dated 
December 1984, notes no difficulty with memory skills.  The 
veteran noted on her report of medical history upon 
separation, dated February 1994, that she did not know 
whether she had problems with memory loss or amnesia.  

In a statement from the veteran's husband dated October 1996, 
he asserted that his wife often had difficulty remembering 
what occurred on a television program she had just finished 
watching, or recalling events of the day.  He noted that her 
conversations were often rushed and confusing, as if she was 
trying to tell him everything before forgetting the details.

In a January 1998 VA examination, the examiner provided the 
following statement:  "memory loss by history, 
undiagnosable.  Her dysthymia is not severe enough to explain 
the loss.  This is more like a subtle toxic brain injury but 
not able to make that diagnosis."  

The Board finds that the evidence supports granting service 
connection for memory loss claimed as undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The VA 
examiner recognized that the veteran had memory loss; 
however, the examiner was unable to attribute it to a known 
clinical diagnosis.  Thus, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 apply.  The Board notes that the 
veteran's service records indicate some manifestation of 
memory loss during service, as noted on the reports of 
medical history upon entrance and separation.  Furthermore, 
the examiners have noted some objective indications of memory 
loss, simply noting that it was not severe enough to 
attribute to the veteran's dysthymia.  The Board finds that 
these assessments, in conjunction with the veteran's own 
statements regarding difficulty with memory which were made 
contemporaneously with separation from service, are 
sufficient to establish that memory loss was either incurred 
in service or has manifested to a degree of 10 percent since 
separation from service.  As such, service connection for 
memory loss as an undiagnosed illness under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 is warranted.

B.  Headaches

The veteran asserts that service connection for headaches as 
an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117, is warranted.  

The veteran's report of medical history and physical 
examination upon entrance are silent for complaints of 
headaches.  The veteran indicated on her report of medical 
history upon separation in February 1994 that she did not 
have problems with headaches. 

In September 1997, the veteran reported for an examination to 
assess her complaints of bitemporal headaches.  The veteran 
complained of sharp, intermittent  bitemporal headches 
occurring twice a day, for the previous six to seven years.  
She noted that she would often try to avoid missing work 
because of the headaches, even though they would occasionally 
wake her up at night.  The veteran noted no dizziness, 
nausea, or visual disturbances in connection with the 
headaches.  The examiner diagnosed "headaches of [an] 
undetermined etiology."  

January 1998 VA examination noted that the veteran reported 
experiencing occasional headaches lasting a few hours several 
times a year prior to her service during Operation Desert 
Storm.  The veteran then stated that since her return, her 
headaches have increased in frequency to two to three times 
per week, lasting five  to ten minutes.  The veteran 
indicated that the headaches did not prevent her from working 
and she experienced no nausea, vomiting or photophobia.  The 
examiner determined that the veteran had muscle contraction 
headaches.

The Board finds that the evidence supports granting service 
connection for headaches as an undiagnosed illness resulting 
from service in the Persian Gulf War.  The Board notes that 
no examiner has been able to attribute the veteran's 
headaches to a known clinical diagnosis; thus, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, apply.  The 
Board further recognizes that at the peak of the veteran's 
complaints of headaches, they often occurred twice a day over 
the course of six or seven years, often waking her up at 
night.  As such, the Board finds that the veteran's headaches 
have manifested to a degree of 10 percent since her 
separation from service, and are not attributable to a known 
diagnosis.  The fact that the headaches are of a muscle 
contraction variety merely establishes a mechanism for the 
headaches rather than an identified illness.  Thus, service 
connection for headaches as an undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is warranted.

C.  Arthralgia of the Elbows

Upon entrance in December 1984, the veteran indicated on her 
report of medical history that she did not have problems with 
swollen or painful joints, or arthritis.  The veteran's 
report of medical history upon separation from service in 
February 1994, however, noted that the veteran was having 
problems with painful or swollen joints.  

In a January 1998 VA examination to assess chronic fatigue 
syndrome, the examiner noted that the veteran complained of 
non-migratory joint pain in the elbows, fingers, and toes.  

The examiner noted that the veteran's elbow pain was 
intermittent and aggravated by lifting.  Range of motion was 
noted as 0 to 135 degrees in both elbows, with full 
supination and pronation at the elbow.  The examiner noted 
mild tenderness with deep palpation over the radial head 
bilaterally, but noted no tenderness at the epicondyles or 
elecrannon processes.  The examiner provided the following 
assessment:  "arthralgias of the elbows, fingers, and toes, 
undiagnosable."

The Board finds that the evidence supports granting service 
connection for arthralgia of the elbow as an undiagnosed 
illness due to Persian Gulf War Service.  The VA examiners 
and therapists have not attributed the veteran's arthralgia 
of the elbow to a known, clinical diagnosis.  The VA 
examiners and therapists have noted objective indications of 
arthralgia of the elbow, through tenderness with deep 
palpation over the radial head bilaterally.  As such, the 
Board finds that service connection for arthralgia of the 
elbow as an undiagnosed illness due to Persian Gulf War 
service, is warranted.

D.  Arthralgia of the Fingers

During the 1998 VA examination, the veteran also complained 
of mild morning stiffness in the fingers, and further noted 
that the pain had developed just a few months after returning 
from Operation Desert Storm and had remained chronic.  The 
examiner noted that all of the MP joints could flex 0 to 90 
degrees; all PIP joints could flex 0 to 100 degrees; and all 
DIP joints could flex  0-90 degrees.  The examiner reported 
that there was no joint tenderness.

In May 2001, the veteran presented for physical therapy to 
address the pain in her hands and wrist.  The veteran 
complained of intermittent bilateral hand pain in the dorsal 
and palmar surface, mainly along the MCP joints.  The veteran 
reported that there was decreased pain in c-motion, but at 
times, pain would have an insidious onset.  The examiner 
noted that the veteran's range of motion in both the right 
and left hands was within the full limits.  The examiner 
further indicated that there was no pain or tenderness with 
palpation of the radio carpal, ulnar carpal, individual 
carpals, or MCP joints.  The therapist assessed that the 
veteran had "pain of hands due to increased stress on 
joints.

The Board finds that the preponderance of the evidence is 
against granting service connection for arthralgia of the 
fingers as an undiagnosed illness due to service during the 
Persian Gulf War.  The Board recognizes that the veteran has 
complained of hand pain since her return from Operation 
Desert Storm.  Her subjective complaints of hand pain, 
however, have not been verified through objective indications 
of such.  The VA examiners and physical therapists have 
consistently noted no pain or tenderness on palpation of the 
veteran's hand and finger joints.  The veteran has maintained 
full range of motion of all hand and finger joints.  Absent 
objective indications or signs of arthralgia of the fingers, 
service connection for such under the principles set forth in 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is not warranted, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55. 

E.  Arthralgia of the Toes

During the January 1998 VA examination, the examiner also 
noted that the veteran complained of morning stiffness in her 
toes, similar to that felt in her hands.  The examiner 
indicated that there had been no injury to the toes, but that 
the pain had the same time frame for onset as the veteran's 
complaints of headaches and fatigue.  The examiner reported 
that the veteran indicated the pain was chronic.  

The Board finds that the preponderance of the evidence is 
against granting service connection for arthralgia of the 
toes as the result of an undiagnosed illness due to service 
during the Persian Gulf War.  The Board recognizes that the 
VA examiner has not attributed the veteran's subjective 
complaints of arthralgia of the toes to a known, clinical 
diagnosis.  However, the VA examiner's assessment of 
arthralgia was based on the veteran's subjective descriptions 
of pain.  There is no evidence in the claims file which would 
constitute an objective indication of arthralgia of the toes 
capable of verification.  As there is no objective indication 
of arthralgia of the toes, nor any evidence indicating 
manifestation of arthralgia of the toes during service or to 
a degree of at least ten percent at any time after separation 
from service, service connection for such under the 
principles set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, is not warranted, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.



F.  Sleep Disorder and Fatigue

The veteran asserts that service connection for sleep 
disorder and fatigue is warranted as undiagnosed illnesses 
resulting from her service during the Persian Gulf War.  Upon 
return from Desert Storm, the veteran noted that she 
experienced nightmares 16 to 20 times per month.  In 1995 and 
1997, the veteran reported that she continued to experience 
nightmares ranging from five to eight times per month, to as 
many as three to four times per week. 

In January 1998, the veteran reported for a chronic fatigue 
syndrome evaluation.  The examiner noted that the veteran 
stated she was tired and had withdrawn from many social and 
physical activities due to such.  It was also indicated that 
the veteran had fitful sleep but would often wake up due to 
nightmares regarding her military experiences.  The examiner 
determined that the veteran had sleep dysfunction secondary 
to dysthymia and PTSD.  Furthermore, the examiner assessed 
that the veteran's fatigue was secondary to her sleep 
dysfunction.  

The Board finds that the preponderance of the evidence is 
against granting service connection for sleep disorder and 
fatigue as undiagnosed illnesses under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  VA examiners have attributed the 
veteran's symptoms noted as sleep disorder and fatigue, to a 
known, clinical diagnosis for which service connection has 
already been granted:  dysthymia.   As such, service 
connection for such under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, is not warranted.  


ORDER

Service connection for PTSD is denied.

Service connection for memory loss as an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is granted.

Service connection for headaches as an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is granted.

Service connection for arthralgia of the elbows as an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, is granted.

Service connection for arthralgia of the fingers as an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, is denied.

Service connection for arthralgia of the toes as an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, is denied.

Service connection for sleep disorder and fatigue as 
undiagnosed illnesses under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


